Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an emailed response from Lawrence Galvin on 5/9/2022.
The application has been amended as follows: 
In the claims:
Claim 11 has been cancelled.
In claim 12, line 1, “claim 11” has been changed to --claim 31--.
In claim 13, line 1, “claim 11” has been changed to --claim 31--.
In claim 15, line 1, “claim 11” has been changed to --claim 31--.
In claim 16, line 1, “claim 11” has been changed to --claim 31--.
In claim 18, line 1, “claim 11” has been changed to --claim 31--.
In claim 19, line 1, “claim 11” has been changed to --claim 31--.
In claim 20, line 1, “claim 11” has been changed to --claim 31--.
In claim 21, line 1, “claim 11” has been changed to --claim 31--.
In claim 22, line 1, “claim 11” has been changed to --claim 31--.
In claim 23, line 1, “claim 11” has been changed to --claim 31--.
In claim 24, line 1, “claim 11” has been changed to --claim 31--.
In claim 25, line 1, “claim 11” has been changed to --claim 31--.
In claim 26, line 1, “claim 11” has been changed to --claim 31--.
In claim 27, line 1, “claim 11” has been changed to --claim 31--.
In claim 28, line 1, “claim 11” has been changed to --claim 31--.
In claim 29, line 1, “claim 11” has been changed to --claim 31--.
In claim 30, line 1, “claim 11” has been changed to --claim 31--.
New claim 32 has been added as follows:
--32. (new) The station of claim 31, wherein the booth comprises two or more entrances and two or more exits.--

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 31 and depending claims 12, 13, 15-30, and 32 are allowable because the combined prior art while teaching or suggesting a station for treating motor-vehicle bodies and/or motor-vehicle components comprising combined features of a booth comprising one or more entrances for a motor-vehicle body and/or motor-vehicle component and one or more exits for the motor-vehicle body and/or motor-vehicle component; a displacement system configured to move the motor-vehicle body and/or motor-vehicle component between the one or more entrances and the one or more exits; at least one fluid-spraying robot configured to treat the motor-vehicle body and/or motor-vehicle component in the booth by spraying fluid toward the motor-vehicle body and/or motor-vehicle component; and a platform inside the booth configured to support the motor-vehicle body and/or motor-vehicle component; wherein the platform is configured to rotate about a vertical axis so as to rotate the motor-vehicle body and/or motor-vehicle component inside the booth relative to the at least one fluid-spraying robot, wherein the displacement system configured to move the motor-vehicle body and/or motor-vehicle component is configured to rotate with the platform so as to align with the one or more entrances in order to receive the motor-vehicle body and/or motor-vehicle component, and so as to align with the one or more exits in order to release the motor-vehicle body and/or motor-vehicle component, wherein the booth has in plan view an octagonal shape comprising eight sides.  However, the prior art does not teach or suggest a first entrance of the one or more entrances and a first exit of the one or more exits are arranged on two of the eight sides of the booth not facing each other so that the first entrance is not aligned with the first exit wherein the one or more entrances comprise two or more entrances, on different sides of the booth from each other and from the one or more exits; the one or more exits comprise two or more exits, on different sides of the booth from each other and from the one or more entrances; or the one or more entrances comprise two or more entrances and the one or more exits comprise two or more exits, the two or more entrances on different sides of the booth from each other and from the two or more exits, and the two or more exits on different sides of the booth from each other and from the two or more entrances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/10/2022